[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE: TEMPORARY INJUNCTION
The plaintiff's verified complaint and application for temporary injunction, both dated November 12, 2000, and the defendant's Motion for Temporary Injunction dated April 6, 2001, all having come before the court; and
The parties having appeared, and a consolidated hearing having been held by the court with respect to the parties' respective motions for a temporary injunction;
The court having heard the parties orders that each motion for a temporary injunction should be granted, in part, and that no bond should be required or either party with respect to the issuance of the temporary injunctions, as hereinafter set forth:
IT IS HEREBY ORDERED:
1. The plaintiffs, Dileina Taverna, Inc. d/b/a East Side Cafe, 232 East Avenue, Norwalk, CT, Michael Gavrilidis, Carol Gavrilidis, Napoli Gavrilidis all of 17 Fitch Street, Norwalk, CT, and any of the CT Page 7614 "Gavrilidis Family", and their agents, servants and employees or vendors servicing their property or business (hereinafter collectively referred to as Gavrilidis) are barred from entering upon and parking upon the land of the defendant, Norwalk Improvements, LLC, 230 East Avenue, Norwalk, CT except as hereinafter set forth.
2. Gavrilidis and the customers and patrons of the East Side Cafe then purchasing food or beverages at said facility may park on a non-exclusive basis, in the area comprising nine (9) parking spaces designated in pink of the attached Exhibit A, from 12:00 Midnight to 4:00 p.m. However, Gavrilidis shall not, nor shall they permit, any person or business to attempt to reserve said spaces by any means including bot not limited to the placement of cones, signs, or objects in said spaces (including the parking or motor vehicles in the spaces during hours that the Cafe is closed) for the purpose of reserving said spaces during the day.
3. Gavrilidis and the customers and patrons of the East Side Cafe then purchasing food or beverages at said facility shall be permitted to park in the nine (9) spaces designated in pink on Exhibit A on an exclusive basis from 4:00 p.m. to 12:00 Midnight.
4. Gavrilidis shall be permitted to maintain the present signs now on the side of the East Side Cafe building facing the nine (9) parking spaces designated in pink on Exhibit A, only if they immediately have the signs altered by a professional sign company using permanent materials to place the time of "4:00 P.M." on said signs in numbers of such height and width so as to be clearly visible without qualification from a distance of fifty (50) feet, and so as to clearly indicate the exclusive parking in those spaces commences at 4:00 P.M. as per paragraph 3 of this order.
5. In addition to the rights of parking set forth in paragraphs 2 and 3 above, the Gavrilidis and their customer then purchasing food or beverages at the East Side Café shall be permitted to park up to a maximum of twelve (12) cars in any non-reserved, open and available parking space, anywhere on the parking lot of Norwalk Improvements, LLC during the lunch hour defined as from 12:00 noon to 2:00 P.M.
6. Norwalk Improvements, LLC, its agents, servants and employees shall have the right to police and monitor parking on its property so as to be able to identify any motor vehicles which may belong to Gavrilidis or customers and patrons of Dileina Taverna, Inc. dlb/a East Side Café
7. Norwalk Improvements, LLC, its agents, servants and employees shall have the right to enforce the restrictions on the parking of motor vehicles as set forth in the order, by all means including but not CT Page 7615 limited to the towing of any motor vehicles of Gavrilidis or any of their customers or patron.
8. The parties have agreed that Gavrilidis shall post a sign or provide notice to its customers and patrons that any motor vehicle belonging to any of its customers and patrons which parks in any parking space other than that permitted under the terms of this order shall be subject to being towed at the owner's expense. The sign or notice shall also indicate that time is of the essence in obeying the parking restrictions. This requirement may be met by posting a complete copy of this order and all attached Exhibits in a prominent and conspicuous place at the front door of their premises, and insuring that this order remains posted and visible throughout the pendency of this action. Any action under this paragraph 8 shall not constitute a violation of confidential provisions of the agreement.
9. Norwalk Improvements, LLC shall remove the three (3) signs set forth in the attached Exhibit B and shall not replace said signs with any sign which can be interpreted as barring parking by the East Side Café customers or patrons, contrary to the terms of this order, during the pendency of this action. Norwalk Improvements, LLC shall maintain copies of this order at it management office on premises and shall provide a copy of same to any customer or patron of the Dileina Taverna d/b/a/ East Side Care, requesting same, and whose motor vehicle has been towed from its premises, or against which Norwalk Improvements, LLC has taken enforcement action.
10. Gavrilidis and anyone acting on their behalf or under their direction shall not threaten by direct words, actions or innuendo; nor shall they interfere with, intimidate, harass, or assault, any agent, servant employee or persons (acting under the direction or control) of Norwalk Improvements, LLC.
11. Gavrilidis any anyone acting on their behalf or under their direction and their customers and patrons shall not operate motor vehicles on the property of Norwalk Improvements, LLC except for the purpose of parking their motor vehicles in accordance with the terms of this order.
12. This order shall take effect immediately upon the delivery of a copy thereof, executed by the court, to counsel for the respective parties.
13. This order shall remain in effect and apply to any heir, successor, assign, transferee, trustee, administrator, conservator, purchaser, or successor in interest to any of the parties. CT Page 7616
14. The parties are notified that any violation of the terms or provisions of this order, shall upon a determination by the court after hearing that such a breach has in fact occurred, subject the party found to have intentionally violated this order to the full penalties provided by law for contempt of the court.
Dated at Bridgeport, Connecticut this _____ day of June, 2001.
PER ORDER OF:
RUSH, J.
[EDITORS' NOTE:  THE MAP IS ELECTRONICALLY NON-TRANSFERRABLE.]